DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 07 February 2022 is acknowledged.  Accordingly claims 14-20 are withdrawn from consideration as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities: Applicant needs to update the specification to include the patent number of the parent application as the parent has since matured into a patent.  
Appropriate correction is required.

Claim Interpretation
Based on the phrase “or any combination thereof’ in claim 1, the claim is being interpreted as the first mix requiring at least one component selected from a cement, filler, a defoamer, a cement retarder and a dispersing agent and the second mix requiring at least one component selected from a fatty acid derivative, a synthetic resin, an organosilicon compound, a pigment, and a thickener.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “a first mix comprising a cement, a filler, a defoamer, a cement retarder, a dispersing agent, or any combination thereof” is confusing as this seems to suggest that only one of the recited components needs to be present due to the use of the phrase “or any combination thereof”.  This renders the claim vague and indefinite as the preamble recites the formation of a cementitious coating however it is unclear as to how a cementitious coating can be formulated when cement doesn’t even have to be present due to the use of the phrase “or any combination thereof”.  Clarification is requested.  The phrase “a second mix comprising a fatty acid derivative, a synthetic resin, an organosilicon compound, a pigment, a thickener, or any combination thereof” is confusing as this seems to suggest that only one of the recited components needs to be present due to the use of the phrase “or any combination thereof” and this renders the claim vague and indefinite because it appears that other components need to be present in the composition.  Clarification is requested.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drs et al (US Patent No. 5,911,819 A).
The reference teaches, in example 1, a sprayable concrete mixture comprising Portland cement, aggregate, water, and BNS (β-naphthalene sulphonate formaldehyde condensate which is fed to a spraying nozzle. At the nozzle an aqueous dispersion is injected in the concrete mixture the dispersion comprising water, polyalkylene oxide , aluminum hydroxysulphate and SMA-based superplasticizer (styrene-maleic anhydride copolymer).  The composition is sprayed on rock.
The instant claims are met by the reference.
In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  
As for claim 2, the phrase “for forming a cementitious coating on a substrate” recited in claim 1 is an intended use limitation and as such, adds little or no patentable weight to the claim.  The preamble limitation is of no consequence when the composition is the same. Ultimate utility does not make a composition patentable. That is, the future use of a composition adds little or no patentable weight to a composition claim when the composition is the same (ln re Pearson 181 USPQ 641). Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546).  Therefore while the type of substrate is not recited by the reference the claim is still met as the type of substrate would be considered to be an intended 
As for claim 7, this claim is met as a filler is not required to be present, just that if it is, it must be selected from the materials recited in the claim.
As for claim 8, this claim is met as a filler is not required to be present, just that if it is, it should possess the claimed size.
As for claim 9, as the reference teaches the same material is would possess the recited properties.  As stated previously: If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  
As for claim 10, this claim is met as the fatty acid derivative is not required to be present, just that if it is, it must be selected from the materials recited in the claim.
As for claim 12, this claim is met as the thickener is not required to be present, just that if it is, it must be selected from the materials recited in the claim.
As for claim 13, this claim is met as the organosilicon compound is not required to be present, just that if it is, it must be selected from the materials recited in the claim.

Claims 1-2 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al (US Patent No. 4,993,884 A).
The reference teaches, in claim 1, a method for applying a layer of air-sprayable concrete comprising providing a pumpable and sprayable mixture of air spray concrete comprising cement, aggregates, and water; feeding a pumpable and sprayable mixture of the concrete through a concrete feed means to spraying means; introducing air and mixing precipitated silica with the concrete and then sprayed.  Claim s 11-15 recite the types of concrete spraying apparatus that are used in the method.
The instant claims are met by the reference.
As for claim 1, the concrete mixture which comprises cement meets the first mix and the precipitated silica which is added to the concrete mix before mixing meets the second mix.  While the reference does not recite that the precipitated silica is used a pigment it is known in that art to be a type of pigment and therefore it would meet the limitation of a pigment required in the second mix.  The sprayer meets the spraying apparatus recited in the claim.  As for the properties of the coating, as the materials are the same it would possess the claimed properties.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 
As for claim 2, the phrase “for forming a cementitious coating on a substrate” recited in claim 1 is an intended use limitation and as such, adds little or no patentable weight to the claim.  The preamble limitation is of no consequence when the composition is the same. Ultimate utility does not make a composition patentable. That is, the future use of a composition adds little or no patentable weight to a composition claim when the composition is the same (ln re Pearson 181 USPQ 641). Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546).  Therefore while the type of substrate is not recited by the reference the claim is still met as the type of substrate would be considered to be an intended use of the composition.
As for claim 7, this claim is met as a filler is not required to be present, just that if it is, it must be selected from the materials recited in the claim.
As for claim 8, this claim is met as a filler is not required to be present, just that if it is, it should possess the claimed size.
As for claim 9, as the reference teaches the same material is would possess the recited properties.  As stated previously: If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  
As for claim 10, this claim is met as the fatty acid derivative is not required to be present, just that if it is, it must be selected from the materials recited in the claim.
As for claim 11, this claim is met as the synthetic resin is not required to be present, just that if it is, it must comprise an acrylic resin.
As for claim 12, this claim is met as the thickener is not required to be present, just that if it is, it must be selected from the materials recited in the claim.
As for claim 13, this claim is met as the organosilicon compound is not required to be present, just that if it is, it must be selected from the materials recited in the claim.

Claims 1-2, 8-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briand et al (US Patent Application Publication No. US 2007/0224362 A1).
The reference teaches, in paragraph [0037], a two-part composition comprising Part A which includes a water-dispersed epoxy resin and may further contain a water-based latex resin and defoamer and Part B which includes a substantially solvent-free amine curing agent, hydraulic cement and hollow spheres.  The two parts A and B are mixed together with mechanical agitation and then applied to the surface to be coated using conventional painting equipment.  According to paragraph [0038] the embodiments of the waterborne epoxy coating may be applied with a brush, roller, or airless sprayer.  According to paragraph [0010] the composition may be enhanced with additives such as a non-reactive diluent, a reactive diluent, 
The instant claims are met by the reference.
As for claim 1, the Part B composition which contains a cement meets the first mix and the Part A composition which contains an epoxy resin and optionally a latex resin meets the second mix.  The hollow spheres meet the filler component of the first mix.  The airless sprayer meets the spraying apparatus recited in the claim.  As for the properties of the coating, as the materials are the same it would possess the claimed properties.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  
As for claim 2, the phrase “for forming a cementitious coating on a substrate” recited in claim 1 is an intended use limitation and as such, adds little or no patentable weight to the claim.  The preamble limitation is of no consequence when the composition is the same. Ultimate utility does not make a composition patentable. That is, the future use of a composition adds little or no patentable weight to a composition claim when the composition is the same (ln re Pearson 181 USPQ 641). Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546).  Therefore while the type of substrate is not recited by the reference the claim is still met as the type of substrate would be considered to be an intended use of the composition.
As for claim 8, the hollow spheres which are an example of a filler, have a top size of approximately 85 microns (paragraph [0026]) and therefore possess a size that falls within the claimed range.
As for claim 9, as the reference teaches the same material is would possess the recited properties.  As stated previously: If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  
As for claim 10, this claim is met as the fatty acid derivative is not required to be present, just that if it is, it must be selected from the materials recited in the claim.
As for claim 12, this claim is met as the thickener is not required to be present, just that if it is, it must be selected from the materials recited in the claim.
As for claim 13, this claim is met as the organosilicon compound is not required to be present, just that if it is, it must be selected from the materials recited in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Drs et al (US Patent No. 5,911,819 A).
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claims 3-4, while the reference does not recite the type of sprayer utilized, it would have been obvious to utilize any type of well-known spraying apparatus such as those recited in the instant claims absent evidence showing otherwise as applicant has not shown that the use of a particular spraying apparatus produces unexpected results.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US Patent No. 4,993,884 A).
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claims 3-4, while the reference does not recite the same type of sprayer as claimed, it would have been obvious to utilize any type of well-known spraying apparatus such as those recited in the instant claims absent evidence showing otherwise as applicant has not shown that the use of a particular spraying apparatus produces unexpected results.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Briand et al (US Patent Application Publication No. US 2007/0224362 A1).
The reference was discussed previously.  As discussed previously, the reference teaches the use of an airless sprayer.
As for claims 3-4, while the reference does not recite the same type of airless sprayer as claimed, it would have been obvious to utilize any type of well-known airless spraying apparatus such as that recited in the instant claims absent evidence showing otherwise as applicant has not shown that the use of a particular spraying apparatus produces unexpected results.
As for claim 11, the reference teaches in paragraph [0021] that the water-based latex resin may be selected from acrylic, styrene-acrylic, polyvinyl acetate, etc.
.

Claims 1-4, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Specification No. DE 2039140 A.
The reference teaches, in paragraph [0006], compositions prepared by combining aqueous slurries of cement with aqueous silicate solution useful in forming self-supporting cementitious structures or coatings.  The aqueous slurry of cement and aqueous silicate solution may be stored in separate containers.  The cementitious composition may be formed by pumping a stream of the aqueous silicate solution and a stream of the aqueous slurry of cement into conventional mixing and spraying apparatus and continuously sprayed onto a substrate to form a self-supported structure thereon.  Paragraph [0011] recites that a filler such as fly ash or silica flour can be added.  Paragraph [0012] teaches that a suitable thixotropy inducing agent such as bentonite may be added to the aqueous silicate solution in order to form a cementitious composition with desired thixotropic properties whereby firm water impermeable structures may be economically formed by simply spraying the composition on a surface.  Paragraph [0014] teaches that setting time retarding agents and thixotropy inducing agents may be added to the slurry and solution during the preparation thereof. Paragraph [0016] teaches that additional fillers such as silica flour or sand may be added to either or both of the aqueous cement slurry and the silicate solution.
The instant claims are obvious over the reference.
In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  
As for claim 2, the phrase “for forming a cementitious coating on a substrate” recited in claim 1 is an intended use limitation and as such, adds little or no patentable weight to the claim.  The preamble limitation is of no consequence when the composition is the same. Ultimate utility does not make a composition patentable. That is, the future use of a composition adds little or no patentable weight to a composition claim when the composition is the same (ln re Pearson 181 USPQ 641). Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546).  Therefore while the type of substrate is not recited by the 
	As for claims 3-4, while the reference does not recite the type of sprayer utilized, it would have been obvious to utilize any type of well-known spraying apparatus such as those recited in the instant claims absent evidence showing otherwise as applicant has not shown that the use of a particular spraying apparatus produces unexpected results.
	As for claim 7, the references teaches that sand may be added and accordingly the addition of silica sand is obvious as it is well-known type of sand.
	As for claim 9, as the reference teaches the same material is would possess the recited properties.  As stated previously: If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  
	As for claim 10, this claim is met as the fatty acid derivative is not required to be present, just that if it is, it must be selected from the materials recited in the claim.
	As for claim 11, this claim is met as the synthetic resin is not required to be present, just that if it is, it must be selected from the materials recited in the claim.
	As for claim 12, the reference teaches bentonite which is a type of clay.

Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of U.S. Patent No. 10,647,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the prior patent and therefore are rendered obvious by said claims.
The claims of the parent application teach a method of applying a hybrid cementitious paint using a high throughput spraying apparatus selected from the group consisting of a high-volume low pressure (hvlp) paint sprayer , an air-assisted airless paint sprayer, a piston-pump airless paint sprayer , and combinations thereof.  The dry mix of the reference meets the first mix and the wet mix meets the second mix.  The amounts of the components are encompassed .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that the 112(b) rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest the limitations found in the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
February 24, 2022